Title: From Thomas Jefferson to John Clarke, 26 December 1804
From: Jefferson, Thomas
To: Clarke, John


                  
                     Sir 
                     
                     Washington Dec. 26. 04.
                  
                  Your letter of the 24th. came to my hands only last night. whether the ordinary business of this place would support additional ropeworks here, any inhabitant of the place can better advise you than myself. the public must have much to do here. but even as to that, the details of it being entirely under the direction of the Secretary of the Navy, he alone could inform you what prospect of emploiment in his department would present itself. I therefore inclose your letter to him, & advise you to call on him. you might also get good information from Capt Tingey and Capt Carson who are still more familiar with the details than it is possible for the head of the department to be. we all wish to bring here every establishment which the place can support, but should defeat our own object by being instrumental in bringing those which could only bring bankruptcy on themselves and thereby injure the reputation of the place. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               